FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment and remarks filed 01/18/2022.  

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 9-10 in the 01/18/2022 response) that neither Carrea nor Fetvedt discloses an inlet in the recycle line for addition of oxidant.  Examiner respectfully disagrees and has provided in the rejection below marked-up figures to clarify that the argued limitations are anticipated by both Carrea and Fetvedt.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 



4.	Claims 17-20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Carrea et al. (US 7,305,831).

    PNG
    media_image1.png
    728
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    728
    693
    media_image2.png
    Greyscale

In regards to Independent Claim 17, and with particular reference to Figure 9, Carrea discloses a system for power generation, the system comprising:  15a combustion turbine (8/4); a fuel line (col. 1 line 16 teaches this type of turbine use fuel) configured for delivery of a fuel to the combustion turbine; a recycle line (25/27, refer to marked-up figure above for clarification) configured for delivery of a recycle stream comprising CO2 to the combustion 2 to a pressure suitable for input to the combustion turbine; and an oxidant inlet (5, refer to marked-up figure above for clarification) configured for addition of an oxidant to the recycle line, the oxidant inlet being positioned upstream from the combustion turbine.
Regarding dependent Claim 18, Carrea discloses wherein one of the following conditions is met:  25the oxidant inlet is positioned upstream from a pump and downstream from a compressor; the oxidant inlet 5 is positioned upstream from a compressor 2. 
Regarding dependent Claim 19, Carrea discloses wherein the combustion turbine is configured for 30flameless operation (col. 5 lines 10-12).
Regarding dependent Claim 20, Carrea discloses wherein the combustion turbine comprises a combustor (represented by box surrounding element 12) having an inlet end and an outlet end spaced apart along a longitudinal axis (axis of the combustor or the axis of the system) thereof, the combustor having a combustion chamber positioned between the inlet end and the outlet end, as shown in figure 9.

5.	Claims 17, 18 and 20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Fetvedt et al. (US 2016/0134291).

    PNG
    media_image3.png
    945
    648
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    945
    648
    media_image4.png
    Greyscale

Claim 17, and with particular reference to Figures 4-7 (particularly figure 4), Fetvedt discloses a system for power generation, the system comprising:  15a combustion turbine 10; a fuel line (line having the fuel valve 14) configured for delivery of a fuel to the combustion turbine; a recycle line (line branching off before compressor 30 having valve 103 connecting to element 114 and having elements 22, 90, 24, 80; element 114 also being part of the recycle line; refer to marked-up figure above for clarification) configured for delivery of a recycle stream comprising CO2 (par. 125 teaches the recycle line comprises CO2 and an oxidant) to the combustion turbine 10; one or both of a pump 80 and compressor 90 configured for pressurizing the recycle stream 20comprising CO2 to a pressure suitable for input to the combustion turbine; and an oxidant inlet (line having the oxidant valve 111 connecting to element 114; element 114 also being part of the recycle line; refer to marked-up figure above for clarification) configured for addition of an oxidant to the recycle line, the oxidant inlet being positioned upstream from the combustion turbine 10.
Regarding dependent Claim 18, Fetvedt discloses wherein one of the following conditions is met:  25the oxidant inlet (where the oxidant line having valve 111 connects to the element 114) is positioned upstream from a pump 80 and downstream from a compressor 30; the oxidant inlet  (where the oxidant line having valve 111 connects to the element 114) is positioned upstream from a compressor 90.
Regarding dependent Claim 20, Fetvedt discloses wherein the combustion turbine 10 comprises a combustor (par. 121 teaches generation of combustion products) having an inlet end (end receiving the inputs for fuel 14, the recycle CO2/oxidant 80 and the recycle CO2 line 20) and an outlet end (end where the combustion products exit the combustor) spaced apart along a longitudinal axis (axis of the combustion turbine 10) thereof, the combustor having a combustion .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fetvedt et al. (US 2016/0134291) in view of Borissov et al. (US 2012/0064465) and in further view of Cornwell et al. (US 2010/0287939) and Ju et al. (US 2017/0015921).
Regarding dependent Claim 19, Fetvedt teaches the invention as claimed and as discussed above for claim 17.

Borissov teaches that as early as 1989, it was found that combustion in a furnace could be sustained even with an extremely low concentration of oxygen, if the combustion air was sufficiently preheated. Particularly, during experiments with a self-recuperative burner, it was observed that at furnace combustion temperatures of about 1000.degree. C. and an air preheat temperature of about 650.degree. C., no flame was visible and no ultraviolet signal was detected. Nevertheless, the fuel was totally burnt, and carbon monoxide as well as nitric oxide content of the exhaust was found to be extremely low (par. 0008).
Cornwell teaches that flameless combustion systems have excellent flame stability even at very lean mixtures. The conditions required to obtain the flameless mode of operation are: high turbulence for strong mixing, high temperature and low oxygen concentration in the mixed combustion air and combustion products where they mix with the fuel (par. 0045).
Ju teaches that the basic concept of flameless combustion is to use excessive diluents to reduce the fuel and oxygen concentrations below its flammable limit and raise the oxidizer stream temperature to auto ignition temperature of the fuel.  Further, Ju teaches that flameless combustion occurs when preheated and highly diluted oxidizer (e.g., approximately 1300 K = 705 Celsius) and fuel are rapidly mixed (par. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure/operate the system of Fetvedt as a flameless combustion system by providing a highly diluted recirculated gas having a low oxygen concentration, as taught by Borissov, Cornwell and Ju, in order to further reduce the formation of .


9.	Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fetvedt et al. (US 2016/0134291) in view of Borissov et al. (US 2012/0064465), Cornwell et al. (US 2010/0287939), Ju et al. (US 2017/0015921) and further in view of Mittricker et al. (2012/0131925).
Fetvedt in view of Borissov, Cornwell and Ju teaches the invention as claimed and as disclosed above but does not schematically show the details of the combustor, particularly:
wherein the combustor is configured so that the fuel is received into the combustor substantially only proximate to the inlet end, and the recycle stream comprising CO2 and including the oxidant is received into the combustor proximate to the inlet end and also into the combustion chamber along at least a portion of a longitudinal axis of the combustion chamber (claim 21), 
wherein the combustor comprises a recycle nozzle splitter, an aligned recycle stream nozzle section, and a tangential recycle stream nozzle section (CLAIM 22).
Mittricker teaches (particularly figure 4a) detail structure of a well-known combustor wherein the combustor is configured so that the fuel 108 is received into the combustor substantially only proximate to the inlet end 201a, and the recycle stream 102 comprising CO2 and including the oxidant (par. 57) is received into the combustor proximate to the inlet end and also into the combustion chamber along at least a portion of a longitudinal axis of the combustion chamber (as shown by reference numerals 214),  wherein the combustor comprises a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have configured the combustor of Borissov, Cornwell and Ju so that the fuel is received into the combustor substantially only proximate to the inlet end, and the recycle stream comprising CO2 and including the oxidant is received into the combustor proximate to the inlet end and also into the combustion chamber along at least a portion of a longitudinal axis of the combustion chamber, wherein the combustor comprises a recycle nozzle splitter, an aligned recycle stream nozzle section, and a tangential recycle stream nozzle section, as taught by Mittricker because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of a combustor with multiple nozzles, to achieve predictable results, in this case, inject fuel and recirculated flue gas via different nozzles, was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Allowable Subject Matter
10.	Claims 1-16 are allowed in view of applicant’s arguments presented in pages 6-7 of the 01/18/2022 response.
11.	The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “adding an oxidant to the recycle stream comprising CO2 such that the recycle stream comprising CO2 further includes the oxidant in an amount of 2% to 15% by mass based on the total mass of the recycle stream comprising CO2”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741